DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Jamar Ray (Reg No. 67,361) on February 18, 2022. 
The application has been amended as follows:
	IN THE CLAIMS:
19.	(Cancelled)	

20.	(Cancelled)	



Reasons for Allowance
Claims 1-3,5-12 and 14-18 are allowed.
The closest prior art US Pub. 2013/0029649 A1 to Hanson et al discloses a system and methodology for managing a mute function muting a connection to a conference call is disclosed. The system is implemented when the mute function is activated on a line connected to a conference call through a telecommunications network. The method includes receiving a sound, determining whether the sound meets 
The following is an examiner’s statement of reasons for allowance: the applicant arguments/ Remarks filed on 12/01/2021 in conjunction with the remarks has been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claims 1 and 10.
Claims 1-3 and 5-9 are allowed as depending from claim 1.
Claims 11-12 and 14-18 are allowed as depending from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653